Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority, by way of a National Stage claim to PCT/KR2017/003421 filed on March 29th, 2017, based on applications filed in South Korea on May 19th, 2016 (KR 10-2016-0062371) and on March 28th, 2017 (KR 10-2017-0039208). It is noted, however, that while a certified copy of the later application (KR 10-2017-0039208) has been received, a certified copy of the earlier application (KR 10-2016-0062371) has not been received.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11137682 B2. with respect to instant claim 1, the composition of claim 4/1 of U.S. Patent No. 11137682 B2 is a subgenus of the applicant’s claimed invention. Specifically, the more-specific compound (C) claimed by U.S. Patent No. 11137682 B2, which contains an epoxy group, still makes obvious the broader compound (C) limitation, “an epoxy compound”, of the instant application. All other limitations of the instant claim 1 is identical to that of claim 4/1 of U.S. Patent No. 11137682 B2. Furthermore, the limitations of instant claims 3, 4, and 5 are identical to the limitations of claims 5, 2, and 3, respectively, of U.S. Patent No. 11137682 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4/1 of U.S. Patent No. 11137682 B2 as applied to claims 1 and 3-5 above, and further in view of claim 9/1 of U.S. Patent No. 11137682 B2 and Lee et al. (KR-20130113635-A), hereinafter Lee.
Regarding claim 2, the compound (C) of claim 4/1 (specifically in claim 1) of U.S. Patent No. 11137682 B2 is not taught to comprise a repeating unit of Formula 1 of the instant claim. However, claim 9/1 of U.S. Patent No. 11137682 B2 teaches the further inclusion of a component “(D) an epoxy compound” in addition to the aforementioned component (C) which contains an epoxy group. As claims 4 and 9 of U.S. Patent No. 11137682 B2 are separately dependent of claim 1 of U.S. Patent No. 11137682 B2, the combination of the limitation of “(C) an epoxy compound” of claim 9 and the limitations regarding dissolution rates of the siloxane polymer(s) of claim 4 is not specifically claimed by U.S. Patent No. 11137682 B2. However, the limitations of both claim 4/1 and 9/1 direct to the same invention, and direct to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the specific invention of claim 4/1 of U.S. Patent No. 11137682 B2 to further include “(D) an epoxy compound” as described in claim 9/1 of U.S. Patent No. 11137682 B2. While the combination of these features (“(D) an epoxy compound” of claim 9 and the limitations to siloxane polymer (A) of claim 4) is not explicitly taught by the claims of U.S. Patent No. 11137682 B2, the limitations of claim 4/1 and 9/1 direct to the same invention, direct to separate components ((A) a siloxane polymer vs (D) an epoxy compound), and are otherwise non-conflicting. Thus one of ordinary skill would reasonably expect that the limitations of claims 4/1 and 9/1 could be combined such that an embodiment meets the limitations of all three claims (1, 4, and 9).
Lee teaches a known photosensitive resin composition comprising: (a) siloxane polymer (Page 3, Para. 6), (b) an acid generator (Page 3, Para. 6; analogous to the 1,2-quinonediazide-based compound of Claim 1 of U.S. Patent No. 11137682 B2), (d) a polymer or oligomer comprising at least one epoxy group (Page 3, Para. 6; analogous to the epoxy compound of claim 9 of U.S. Patent No. 11137682 B2), and may further contain (e) a surfactant (Page 6, Para. 17; analogous to that of claim 9 of U.S. Patent No. 11137682 B2) and (f) a silane coupling agent (Page 6, Para. 14; analogous to the silane compound of claim 9 of U.S. Patent No. 11137682 B2). Lee further teaches that the polymer or oligomer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the “(D) an epoxy compound” of claim 9 of U.S. Patent No. 11137682 B2 to be the structure taught by Lee. As the claims of U.S. Patent No. 11137682 B2 do not further disclose the structure of the “(D) an epoxy compound”, one of ordinary skill would have looked to the art, such as Lee, for guidance on the selecting a specific compound. The “polymer or oligomer comprising at least one epoxy group” is analogous to the claimed invention of U.S. Patent No. 11137682 B2 as described above, and this analogousness is further supported by the specification of U.S. Patent No. 11137682 B2, as described above. Thus, one of ordinary skill would have a reasonable expectation of success for the use of the “polymer or oligomer comprising at least one epoxy group” of Lee as the “(D) an epoxy compound” of U.S. Patent No. 11137682 B2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        12/03/2021